NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                             Submitted February 13, 2017*
                              Decided February 15, 2017

                                        Before

                      FRANK H. EASTERBROOK, Circuit Judge

                      ANN CLAIRE WILLIAMS, Circuit Judge

                      DIANE S. SYKES, Circuit Judge

No. 16-3388

DORIS QUEEN LAVENDER,                            Appeal from the United States District
     Plaintiff-Appellant,                        Court for the Northern District of Illinois,
                                                 Eastern Division.
      v.
                                                 No. 16 CV 1996
UIC COLLEGE OF DENTISTRY, et al.,
     Defendants-Appellees.                       John W. Darrah,
                                                 Judge.


                                      ORDER

       Doris Queen Lavender sued the UIC College of Dentistry and six dentists for
violating her civil rights in fantastical ways, among them allegedly placing a miniature
bomb in one of her teeth, electrocuting her “execution style,” and wiretapping her.
When she applied to proceed in forma pauperis in the district court, the court dismissed



      *  We have agreed to decide the case without oral argument because it would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C). The defendants are not
participating in this appeal.
No. 16-3388                                                                        Page 2

the lawsuit because her allegations were too speculative to state a claim on which relief
could be granted. See 28 U.S.C. § 1915(e)(2)(B)(ii).

       On appeal Lavender repeats the same fantastical allegations but does not provide
a reasoned basis for disturbing the district court’s conclusion that her allegations did
not state a claim. She therefore has not complied with Rule 28(a)(8) of the Federal Rules
of Appellate Procedure, which requires that an appellate brief contain an argument and
reasoning to support it, and which even pro se litigants must follow. See Neitzke v.
Williams, 490 U.S. 319, 327–28 (1989); Anderson v. Hardman, 241 F.3d 544, 545–46 (7th Cir.
2001).

                                                                             DISMISSED.